ACCEPTED
                                                                                       04-014-00494-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    3/26/2015 1:47:59 PM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK


                           NO. 04-14-00494-CV
                    IN THE FOURTH COURT OF APPEALS       FILED IN
                                                   4th COURT OF APPEALS
                          SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                               3/26/2015 1:47:59 PM
                 United Parcel Service, Inc. and Roland Leal, KEITH E. HOTTLE
                                                                      Clerk
                                                      Appellants/Cross-Appellees,
                                        v.
Robert Scott Rankin, Individually, Rachelle Rankin, Individually and As Next
Friend for Avery Rankin, a Minor, As Next Friend for Kara Rankin, a Minor
              and As Next Friend for Samuel Rankin, a Minor
                                                      Appellees/Cross-Appellants.
      On Appeal from the 224th Judicial District Court, Bexar County, Texas
                   Honorable Cathy Stryker, Presiding Judge
                    Trial Court Cause No. 2011-CI-07922

MOTION FOR LEAVE TO FILE CROSS-APPELLEES’ REPLY TO NEW
        ARGUMENT IN CROSS-APPELLANTS’ REPLY BRIEF
                  THAT RULE 167.4(a) IS INVALID
__________________________________________________________________

      On February 19, 2014, Cross-Appellants filed their Reply Brief, which

presents an argument at pages 6-7 that was not presented in their Cross-Appellants’

Brief, namely, that Rule 167.4(a) of the Texas Rules of Civil Procedure is invalid

and unenforceable because it allegedly conflicts with Chapter 42 of the Civil

Practices and Remedies Code, even though the Texas Supreme Court issued Rule

167 to implement Chapter 42. Cross-Appellees, United Parcel Service, Inc. and

Roland Leal, have not had an opportunity to respond to this argument that Rule

167.4(a) is invalid. Allowing them to file a Reply addressing this argument would

assist the Court in deciding it by providing important authority and argument.
Cross-Appellees therefore request that this Court grant leave to file “Cross-

Appellees’ Reply to New Argument in Cross-Appellants’ Reply Brief that Rule

167.4(a) Is Invalid” that has been electronically filed along with this motion.

                                       Respectfully submitted,

                                       KING & SPALDING LLP



                                       By: /s/ H. Victor Thomas
                                            H. Victor Thomas
                                            Texas Bar No. 19851500
                                            1100 Louisiana, Suite 4000
                                            Houston, Texas 77002
                                            Telephone: (713) 751-3200
                                            Facsimile: (713) 751-3290

                                              W. Randall Bassett
                                              Georgia Bar No. 41525
                                              King & Spalding LLP
                                              1180 Peachtree Street, N.E.
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 572-4600
                                              Facsimile: (404) 572-5100




                                          2
                     CERTIFICATE OF CONFERENCE

      As required by TEX. R. APP. P. 10.1, I conferred with counsel for Appellees
and Cross-Appellants Robert Scott Rankin, et. al. and they communicated that they
are opposed to this motion.

      Certified on March 26, 2015.

                                             /s/ H. Victor Thomas
                                             H. Victor Thomas

                        CERTIFICATE OF SERVICE

      I certify that on March 26, 2015, I used the Court’s electronic case filing
system to file this Motion and to serve it on counsel for appellees as follows:
      Doug Perrin
      Mark Perrin
      The Perrin Law Firm
      325 N. Saint Paul St., Suite 600
      Dallas, TX 75201-3828

      Peter D. Marketos
      Reese Gordon Marketos LLP
      750 N. Saint Paul St., Suite 610
      Dallas, Texas 75201




                                             /s/ H. Victor Thomas
                                             H. Victor Thomas




                                         3